NUMBERS 13-10-176-CR and 13-10-177-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ROBERT DAN SEGURA, JR.                                                      Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                 On appeal from the Criminal District Court
                       of Jefferson County, Texas.


                         MEMORANDUM OPINION

              Before Justices Rodriguez, Benavides, and Vela
                  Memorandum Opinion by Justice Vela

      Appellant, Robert Dan Segura, Jr., was indicted in two cases for the offenses of

manslaughter and intoxication manslaughter with a deadly weapon that involved two

deaths. See TEX . PENAL CODE ANN . § 49.08 (a)(1)(2) (Vernon Supp. 2010). Appellant

pleaded guilty to intoxication manslaughter with a deadly weapon in both cases. The trial
court accepted the pleas, found Segura guilty and assessed punishment at ten years’

confinement in each case. The sentences were probated and the trial court ordered them

to run concurrently. Segura was placed on community supervision for ten years in both

cases. In 2009, the State sought to revoke Segura’s community supervision in both cases

for failure to: (1) report to his community supervision officer; (2) perform community

service hours; and (3) pay various fees. Segura pleaded “true” to all three counts. The

trial court entered judgment revoking Segura’s community supervision in both cases and

sentenced him to ten years’ confinement in the Institutional Division of the Texas

Department of Criminal Justice, with the sentences in each case to run consecutively. We

affirm.

                                       I. ANDERS BRIEF

          Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Segura’s

court-appointed appellate counsel has filed a brief and a motion to withdraw with this Court,

stating that his review of the record yielded no grounds of error upon which an appeal can

be predicated.      Counsel’s brief meets the requirements of Anders as it presents a

professional evaluation demonstrating why there are no arguable grounds to advance on

appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas,

an Anders brief need not specifically advance ‘arguable’ points of error if counsel finds

none, but it must provide record references to the facts and procedural history and set out

pertinent legal authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex.

App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex.

Crim. App. 1991).

          In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Segura’s counsel has carefully discussed why, under controlling authority, there are
                                            2
no errors in the trial court’s judgment. Counsel has informed this Court that he has: (1)

examined the record and found no arguable grounds to advance on appeal, (2) served a

copy of the brief and counsel’s motion to withdraw on Segura, and (3) informed Segura of

his right to review the record and to file a pro se response.1 See Anders, 386 U.S. at 744;

Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More

than an adequate period of time has passed, and Segura has not filed a pro se response.

See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgments of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, Segura’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

         1
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion

to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of the opinion and judgment to Segura and to advise him of his right to file a petition

for discretionary review.2 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).




                                                                ROSE VELA
                                                                Justice

Do not publish.
TEX . R. APP. P. 47.2(b).

Delivered and filed the
28th day of October, 2010.




         2
           No substitute counsel will be appointed. Should Segura wish to seek further review of this case by
the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within thirty
days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this Court.
See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which it will
be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3, 68.7. Any petition for
discretionary review should com ply with the requirem ents of rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4